          Case 1:19-cv-11527-AJN Document 14 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             5/27/2020


  Securities and Exchange Commission,

                         Plaintiff,
                                                                                 19-cv-11527 (AJN)
                  –v–
                                                                                       ORDER
  Sam A. Antar,

                         Defendant.


ALISON J. NATHAN, District Judge:

       As discussed at the Initial Pretrial Conference on May 22, 2020, the Court hereby grants

a limited stay in this matter for 90 days. Discovery, with the exception of depositions, will go

forward in this period in accordance with the Case Management Plan.. If either party seeks to

file a motion, they should meet and confer and then seek the Court’s leave. Similarly, if either

party seeks to lift the stay before the 90-day period ends or to extend the stay, they shall meet

and confer and then seek the Court’s leave.



       SO ORDERED.

 Dated: May 26, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
